Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsen et al (US 5,808,281) previously cited by applicant.  With regard to claims 1, and 19-20, Matsen discloses multilayer susceptor (col. 14, lines 1-17: multilayer susceptors) for achieving thermal uniformity comprising a smart susceptor comprising one smart susceptor material (col. 14, lines 1-17: HyMu 80, Hiperco 50)  having a leveling temperature (col. 5, lines 20-26), and a cladding disposed on at least a portion of the smart susceptor (copper film/sheet), wherein the smart susceptor material comprises one or more of an iron alloy, a nickel alloy, a cobalt alloy, a ferrous nickel-cobalt alloy, and amorphous, a crystalline magnetic alloy, and combinations thereof 0F/0.01 in (slope of the linear fit).  Given that the Cu cladding disclosed in Matsen has a thickness of 0.032 in, it increases the leveling temperature by roughly 12.80F, thereby inherently meets claim 8 limitation.  With regard to claim 13, Matsen discloses a multilayer susceptor having a first cladding portion (Hymu80/Cu) and a second cladding portion (Hiperco50/Cu) wherein the leveling temperatures are different (col. 5, lines 27-29: “a multilayer susceptor permits temperature control at two different set points (using metals having different Curie temperature )”) thereby anticipating the features of claim 13. With regard to claim 14, 0C and 9600C, respectively.  Therefore, also the leveling temperature of both portions differ roughly by this temperature difference.  With regard to claim 18, Matsen discloses the Cu cladded portions have a different leveling temperature than the uncladded susceptor.  
Claim(s) 1, 3-6, 9-12, 14-16, 18 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al (US 6,897,419) previously cited by applicant.  With regard to claims 1, and 19-20, Brown discloses a susceptor connection system comprising a smart susceptor comprising one smart susceptor material (col. 8, lines 40-49) having a leveling temperature (by apply temperature range to the workpiece), and a cladding disposed on at least portion of the smart susceptor (col. 9, lines 18-39): “Each of the susceptors 70a, 70b can also define slots 76 extend inward through the peripheral edge portions 72a, 72b and tab portions 78 of the susceptors 70a, 70b between the slots 76.”, “At least part of the tabs 78 can be plated with a conductive material such as copper to facilitate the electrical connection between the susceptor sheet 70a, 70. “), wherein the smart susceptor material comprises one or more of iron alloy, a nickel alloy, a cobalt alloy, a ferrous nickel-cobalt alloy, and amorphous, a crystalline magnetic alloy, and combinations thereof, (col. 8, lines 40-49) and wherein the cladding comprises an electrically conductive material (col. 9, lines 18-39: “Cu”), and wherein the cladding adjust the leveling temperature on the at least a portion of the smart susceptor comprising one smart susceptor material where the can be plated with a conductive material such as copper, for anticipating the features of claim 9 and since Cu increases the leveling temperature, also the additional features that meets limitations of claim 10-12.  With regard to claims 13-14, 16 and 18, Brown discloses “the central portion 74a, 74b of each susceptor  70a, 70b, can have an oxidation resistant coating , such as a nickel aluminide coating that is flame-sprayed  or otherwise disposed on the surface of the susceptor 70a, 70b”, thereby disclosing a first and a second cladding portion wherein the leveling temperature are different  (Cu will increase the leveling temperature of the first cladding portion; nickel aluminide will not or differently affect the leveling temperature) (col. 9, lines 18-35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsen et al (US 5,808,281) or Brown et al (US 6,897,419) both cited by applicant, in view of Raffin et al (US 6,770,144) previously cited.  Matsen and Brown discloses substantially all features of the claimed invention except a first cladding portion and a second cladding portion, the first cladding portion having a first cladding thickness and the second cladding portion having a second cladding thickness, and wherein the first cladding thickness is different from the second cladding thickness.  Raffin discloses a first cladding portion and a second cladding portion, the first cladding portion having a first cladding thickness and the second cladding portion having a second cladding thickness, and wherein the first cladding thickness is different from the second cladding thickness (claim 1, col.12, lines 63-67 and col. 13, lines 1-20).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Matsen/Brown a first cladding portion and a second cladding portion, the first cladding portion having a first cladding thickness and the second cladding portion having a second cladding thickness, and wherein the first cladding thickness is different from the second cladding thickness as taught by Raffin in order to protect the susceptor.
Response to Amendment
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive.
The amendment would not overcome all of the rejections in the last recent Final Office action because in the proposed claim 1, the term "a smart susceptor comprising one smart susceptor material..." which does not overcome the art of rejection Matsen since Matsen discloses two different smart susceptor material to apply two different leveling temperatures which still meet "comprising one smart susceptor material" and Matsen discloses more than one smart susceptor material that is irrelevant (since the claim using open clause "comprising'') and also in claim 1, line 5, claims "the smart susceptor material comprises one or more of an iron alloy, a nickel alloy... and combination thereof" which includes more than one material. Again, the term "a smart susceptor comprising one smart susceptor material..." which does not overcome the art of rejection Brown since Brown discloses two different smart susceptors (70a, 70b) with plurality of materials (col. 8, lines 40-49) to apply two different leveling temperatures which still meet "comprising one smart susceptor material" and Brown discloses more than one smart susceptor material that is irrelevant (since the claim using open clause "comprising'') and also in claim 1, line 5, claims "the smart susceptor material comprises one or more of an iron alloy, a nickel alloy... and combination thereof" which includes more than one material.
In claim 20, applicant also argues "Matsen does not describe adjusting the leveling temperature of a smart susceptor comprising one smart susceptor material, much less a method of adjusting the leveling temperature of a smart susceptor by 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoamg can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 25, 2021